Spruance, J.
(concurring):—The question propounded by the State to the witness—who is now on trial for his life—is: “Have you ever been convicted in this Court of house-breaking?’’
The primary object of the question is to impeach the credibility of the witness, but the more serious result of proof of such conviction would be its probable influence upon the jury in determining his guilt or innocence of the crime of which he now stands charged.
While we should in such case make no new rule of evidence, we should be careful in the decision of a question fraught with such serious consequences.
The counsel for the prisoner objects that the answer of the witness would not be the best evidence of the fact; that if so convicted the best evidence of it will be found in the records of this Court.
A different case would be presented if the supposed conviction was in some other court, the records of which would not be immediately accessible. In such a case there might be some reason in the suggestion that the State might be taken by surprise if the evidence of conviction was limited to the record.
But even in such a case it might be fairly answered that under our statute permitting a prisoner to testify in his own *308behalf the State has, in every case, notice that the prisoner will probably be called to testify if he can say anything in his own favor, and therefore the State should be prepared to produce a copy of the record of conviction by another court.
Greenleaf says: "That when the question involves the fact of a previous conviction it ought not to be asked, because there is higher and better evidence which ought to be offered.”
1 Greenleaf on Ev., Sec. 457.
This appears to have been the rule at common law.
In some of the States this rule has been departed from upon full and careful consideration, but after hearing those cases the reasons which have been given for the change are not satisfactory to my mind, and I think it is safer for us to adhere to the old rule upon the subject.
It is true that in this Court it has been usual to put similar questions, but this has been where there was no objection.
So far as is known the question has never before been raised and argued in this' State,
Notwithstanding our practice of, allowing the question to be put without objection, now that objection has been made and fully argued, I am satisfied that the practice is not a wise one or in accordance with the common law rule, and that the objection now made should be sustained.